DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, claims 12-20 in the reply filed on 08/16/2022 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/16/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2021 is considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 12 and 13, the claims both recite limitations regard the adhesion force between various claimed components of the selectively releasable label.
In claim 12, the limitations regarding adhesion force are as follows:
 “wherein the face layer adheres to the laminate layer at a first adhesion force” in line 4; 
“the laminate adheres to the cylindrical substrate at a second adhesion force” in lines 7-8; and 
“wherein the first adhesion force is greater than the second adhesion force” in line 9. 
In claim 13, the limitations regarding adhesion force are as follows:
“wherein the laminate layer is configured to adhere to an exposed portion of the face layer at a third adhesion force when wrapped around the cylindrical substrate” in lines 1-3; and 
“wherein the laminate layer adheres to the liner at a fourth adhesion force such that the second adhesion force is greater than the third adhesion force, and the third adhesion force is greater than the fourth adhesion force” in lines 4-6. 
These limitations are not enabled by the specification for the reasons discussed below. 
The claims themselves are broadly written, with no materials recited for the adhesive layers, face layer, laminate layer and cylindrical substrate that would make clear to one of ordinary skill in the art that the claims are enabled (Wands Factor A). 
The nature of the invention is to a selectively releasable label having information printed thereon (Figure 1A-C, 2, 3A-3B; Abstract, [0002, 0007-0010, 0013, 0028-0048]). The intended use of the label is to be wrapped around a cylindrical container, the trailing end of the label can be selectively and non-destructively peeled away and unwound to reveal the entire length of the label and the printed content thereon (Figure 1A-C, 2, 3A-3B; Abstract, [0002, 0007-0010, 0013, 0028-0048]). The adhesive on the trailing end of the label is sufficient to allow the label to be rewound onto the cylindrical container and re-adhered (Figure 1A-C, 2, 3A-3B; Abstract, [0002, 0007-0010, 0013, 0028-0048]). It is apparent by the intended use of the claimed selectively releasable label  that the materials used for the adhesive layers, face layer, laminate layer and cylindrical substrate would be important in achieving the various different adhesion forces claimed by claims 12 and 13 (Wands Factor B). 
In looking to the specification for guidance as to the materials used for the claimed invention, the adhesive is said to be any type of PSA (pg-pub [0040]). The face/imprint layer is broadly said to be a paper based material such as paper or cardboard, or polymer material, however, those are all broad classes of materials (pg-pub [0041]). The laminate/non-opaque layer is said to be any transparent material, without any specific material provided (pg-pub [0042]). The direction provided by the instant specification is broad and minimal, such that one of ordinary skill in the art would not be capable of trying all different combinations of specific materials within the broad classes to arrive at a combination that would meet the adhesion forces required by claims 12 and 13 (Wands Factor D, E, F, H). 
Table 1 of the instant specification describes adhesive conditions under very specific conditions, including peel adhesion at 90° and 12 inch/minute, none of which are recited by the claims. Table 1 shows the adhesion force between the label and a glass substrate and the label and an HDPE substrate, which would be equivalent to the claimed second adhesion force between the laminate and the cylindrical substrate. The adhesion force of the label to the different substrate materials is different, thus one cannot conclude that the adhesion force of the laminate substrate to any material of cylindrical substrate would be similar. Table 1 also shows the adhesion force of the face on the laminate, which would be the equivalent of the first adhesion force and the laminate on the face, which would be the equivalent of the third adhesion force. In paragraph [0053] of the pg-pub, the values in Table 1 are described with respect to adhesion force, wherein the adhesion force of the laminate to the face (third adhesion force, claim 13) is about 50% greater than the adhesion force of the label to the cylindrical substrate (second adhesion force, claim 12); the label to the cylindrical substrate (second adhesion force, claim 12) is 5-6x greater than the adhesion force of the face to the laminate (first adhesion force, claim 12), and the adhesion force of the face to the laminate (first adhesion force, claim 12) is 3-4x greater than the adhesion force between the laminate and liner (fourth adhesion force, claim 13). This would result in the third adhesion force> second adhesion force> first adhesion force> fourth adhesion force, which contradicts the limitations of claims 12 and 13. Claim 12 recites that the first adhesion force is greater than the second adhesion force (line 9) and claim 13 recites that the second adhesion force is greater than the third adhesion force, and the third adhesion force is greater than the fourth adhesion force (lines 4-6), resulting in a relationship of  first adhesion force> second adhesion force> third adhesion force> fourth adhesion force. (Wands Factors F, G, H). 
The claimed adhesion forces are not enabled by the specification as originally filed, and it is not clear what combination of materials used for the adhesive layers, face layer, laminate layer and cylindrical substrate would allow for the claimed adhesion force properties to be met.. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an adhesive layer between the face layer and the laminate and an adhesive layer between the laminate layer and the liner layer. See reference numbers 128 and 138 in Figures 2, 3A and 3B and paragraphs [0031-0036] in the pg-pub. 

Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the limitations reciting “wherein the face layer adheres to the laminate layer at a first adhesion force” in line 4, “the laminate adheres to the cylindrical substrate at a second adhesion force” in lines 7-8 and “wherein the first adhesion force is greater than the second adhesion force” in line 9 are indefinite. It is not entirely clear what would result in the different adhesion forces and whether the materials for the adhesives, face layer, laminate layer and cylindrical substrate would be important factors in achieving this property. In looking to the specification for guidance, the adhesive is said to be any type of PSA (pg-pub [0040]). The face/imprint layer is broadly said to be a paper based material such as paper or cardboard, or polymer material, however, those are all broad classes of materials (pg-pub [0041]). The laminate/non-opaque layer is said to be any transparent material, without any specific material provided (pg-pub [0042]). It is not clear what materials would be required to be used for the adhesives, face layer, laminate layer and cylindrical substrate to ensure that the limitations with respect to adhesion force are met. 
Furthermore, the limitation reciting “wherein the face layer and the laminate layer are removable from the liner such that the face layer and the laminate layer are configured to be wrapped around a cylindrical substrate and when so positioned, the laminate adheres to the cylindrical substrate at a second adhesion force” recites the intended use of the claimed selectively releasable label once its removed from the liner, which is a required structural feature of the claimed invention. It is not clear what further structural features are required by the intended use limitation, thus the claim language is indefinite. 
Regarding claim 13, the limitations reciting “wherein the laminate layer is configured to adhere to an exposed portion of the face layer at a third adhesion force when wrapped around the cylindrical substrate” in lines 1-3; and “wherein the laminate layer adheres to the liner at a fourth adhesion force such that the second adhesion force is greater than the third adhesion force, and the third adhesion force is greater than the fourth adhesion force” in lines 4-6 are indefinite. 
Claim 12 requires that the first adhesion force between the face layer and the laminate layer is greater than the second adhesion force between the laminate layer and the cylindrical substrate. Claim 13 then requires that the third adhesion force between the laminate layer and the exposed portion of the face layer is less than the second adhesion force. It is not clear how the adhesion force between the laminate layer and the face layer can be different based on the side of the face layer the laminate is adhered to. It is not clear how this is achieved unless there is a layer or treatment not recited by the claims that allows for the limitation to be met. It is not clear if the adhesive used between the face layer and the laminate layer is different in terms of materials to allow for a different adhesion force when the laminate is wrapped around the cylindrical substrate and adhered to the exposed surface of the face layer. 
It is not clear how this claim limitation is met, how this is achieved, whether this is enabled (see rejection above) and whether there is an essential element missing from the claim limitation. 
Furthermore, the limitation reciting “wherein the laminate layer is configured to adhere to an exposed portion of the face layer at a third adhesion force when wrapped around said cylindrical substrate” recites the intended use of the claimed selectively releasable label once its removed from the liner, which is a required structural feature of the claimed invention. It is not clear what further structural features are required by the intended use limitation, thus the claim language is indefinite. 
Regarding claim 14, the limitation reciting “wherein a portion of the laminate layer adjacent to the leading edge is configured to adhered to the cylindrical substrate and a portion of the laminate layer adjacent to the trailing edge is configured to adhere to the face layer as the label is wrapped around the cylindrical substrate” is indefinite. The limitation recites the intended use of the claimed selectively releasable label once its removed from the liner, which is a required structural feature of the claimed invention. It is not clear what further structural features are required by the intended use limitation, thus the claim language is indefinite. 
Regarding claim 15, the limitation reciting “wherein said leading edge of said face layer and said leading edge of said laminate layer are in alignment when wrapped around the cylindrical substrate an wherein said trailing edge of said face layer and said trailing edge of said laminate layer are in alignment when wrapped around the cylindrical substrate” recites the intended use of the claimed selectively releasable label once its removed from the liner, which is a required structural feature of the claimed invention. It is not clear what further structural features are required by the intended use limitation, thus the claim language is indefinite. 
Regarding claim 16, the limitation reciting “such that when wound along a cylindrical surface the first indicia portion is viewable and the second indicia portion is covered by a portion of the face layer” recites the intended use of the claimed selectively releasable label once its removed from the liner, which is a required structural feature of the claimed invention. It is not clear what further structural features are required by the intended use limitation, thus the claim language is indefinite. 
Regarding claim 17, the limitation “wherein the face layer is configured to be selectively unfurled from the laminate layer to reveal the second indicia portion along the face layer” recites the intended use of the claimed selectively releasable label once its removed from the liner, which is a required structural feature of the claimed invention. It is not clear what further structural features are required by the intended use limitation, thus the claim language is indefinite. 
Regarding claim 18, the limitation reciting “wherein the face layer is configured to be selectively reapplied to the laminate layer along the cylindrical substrate to conceal said second indicia portion along the face layer” recites the intended use of the claimed selectively releasable label once its removed from the liner, which is a required structural feature of the claimed invention. It is not clear what further structural features are required by the intended use limitation, thus the claim language is indefinite. 
Regarding claim 19, the limitation reciting “wherein the second indicia portion is viewable through the laminated layer” is indefinite. Independent claim 12 recites the structure of the label to be face layer/laminate layer/liner layer; therefore it is not clear how the second indicia portion can be viewable through the laminated layer. It appears that the limitation may be further limiting the intended use limitation of claim 17, which recites the intended use of the claimed selectively releasable label once its removed from the liner, which is a required structural feature of the claimed invention. It is not clear what further structural features are required by the intended use limitation, thus the claim language is indefinite. 
Regarding claim 20, the limitation reciting “wherein as the face layer is unfurled from the laminate layer to reveal the second indicia portion along the face layer, a portion of the laminate layer remains adhered to an unfurled portion of the face layer” is indefinite. It appears to be reciting a process of using the claimed selectively releasable label and attempting to further limit the intended use of claim 17, however, claim 17 recites the intended use of the claimed selectively releasable label once its removed from the liner, which is a required structural feature of the claimed invention. It is not clear what further structural features are required by the intended use limitation, thus the claim language is indefinite. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12, 13, 14, 15, 16, 17, 18, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews et al. (US 2006/0029761)
Regarding claim 12, Matthews et al. teaches a multi-ply wrap label (109; selectively removable label/selectively separable multilayer laminate) comprising an upper ply (111; face layer) exposed on one side, a pressure sensitive adhesive (119), a base ply (110; laminate layer), a pressure sensitive adhesive (118) and a release coated carrier (112; liner layer) exposed on an opposite side (Figure 4A-E, 5A; [0058-0006, 0073-0082, 0085-0092]). The upper ply (111; face layer) is adhered to the base ply (110; laminate layer) via a pressure sensitive adhesive (119; at a first adhesion force) (Figure 4A-E, 5A; [0058-0006, 0073-0082, 0085-0092]). The upper ply (111; face layer) and the base ply (110; laminate layer) are typically comprised of paper or a flexible synthetic film, clear or opaque and they can be the same or different material ([0108]), the same materials disclosed by the instant application for the face layer and laminate layer (see pg-pub [0041-0042]). 
The lower side of the base ply (110; laminate layer) is releasably affixed to the release coated liner (112; liner layer) and ultimately affixed to a container via a second adhesion force (removable from the liner layer), which as shown in Figures 4A-E is a cylindrical container ([0059]). Upon application to a cylindrical container, the lower side of the base ply (110; laminate layer) trailing end will overlap the upper surface of the leading end portion of the upper ply (111; face layer) and adhere thereon either permanently or releasably depending on the desired use ([0059]).  Matthews et al. further teaches that the upper ply (111; face layer) is releasably affixed to the base ply (110; laminate layer) via a pressure sensitive adhesive (119; at a first adhesion force) and the upper surface of the base ply (110; laminate layer) can be coated with a release varnish ([0062-0064]). 
Regarding the limitation reciting “wherein the first adhesion force is greater than the second adhesion force”, Matthews et al. teaches the same label structure and materials for the base ply, pressure sensitive adhesive layers and upper ply (see [0058-0006, 0073-0082, 0085-0092, 0108]) as the instant invention does for the laminate layer, pressure sensitive adhesive and face layer (see pg-pub [0041-0042]), and therefore would inherently have the adhesion force properties as claimed be the instant invention. 
The limitations reciting “for application to a cylindrical substrate” and “wherein the face layer and the laminate layer are removable from the liner such that the face layer and the laminate layer are configured to be wrapped around a cylindrical substrate and when so positioned, the laminate adheres to the cylindrical substrate at a second adhesion force” are considered functional language related to the intended use of the of the product once the liner layer, a structural feature of the claimed invention, is removed and is accorded limited weight as the language does not further limit the structure or the process. The label taught by Matthews et al. teaches all the structural features of the claimed invention of the instant application and is capable of being used in the manner claimed. 
Regarding claim 13, the limitation reciting “wherein the laminate layer is configured to adhere to an exposed portion of the face layer at a third adhesion force when wrapped around said cylindrical substrate” is considered functional language related to the intended use of the process and is accorded limited weight as the language does not further limit the structure or the process. The label taught by Matthews et al. teaches all the structural features of the claimed invention of the instant application and is capable of being used in the manner claimed. 
Regarding claim 14, Matthews et al. teaches all the limitations of claim 12 above, and further teaches that the multi-ply wrap label (109; selectively removable label) comprising a leading end (114) and a trailing end (116), wherein the leading of the multi-ply wrap label (109; selectively removable label) adheres to the intended container and the trailing end adheres to the upper ply (111; face layer) when the label is wrapped around a container as shown in Figures 4A-E ([0058-0006, 0073-0082, 0085-0092]).
The limitation reciting “wherein a portion of the laminate layer adjacent to the leading edge is configured to adhered to the cylindrical substrate and a portion of the laminate layer adjacent to the trailing edge is configured to adhere to the face layer as the label is wrapped around the cylindrical substrate” is considered functional language related to the intended use of the of the product once the liner layer, a structural feature of the claimed invention, is removed and is accorded limited weight as the language does not further limit the structure or the process. The label taught by Matthews et al. teaches all the structural features of the claimed invention of the instant application and is capable of being used in the manner claimed.
Regarding claim 15, Matthews et al. teaches all the limitations of claim 13 above, and further teaches that the leading ends and trailing ends of the upper ply (111; face layer) and the base ply (110; laminate layer) are coextensive (in alignment) (Figure 4A-E, 5A, 8A-B; [0058, 0084-0092]). 
The limitation “wherein said leading edge of said face layer and said leading edge of said laminate layer are in alignment when wrapped around the cylindrical substrate and wherein said trailing edge of said face layer and said trailing edge of said laminate layer are in alignment when wrapped around the cylindrical substrate” is considered functional language related to the intended use of the product once the liner layer, a structural feature of the claimed invention, is removed and is accorded limited weight as the language does not further limit the structure or the process. The label taught by Matthews et al. teaches all the structural features of the claimed invention of the instant application and is capable of being used in the manner claimed.
Regarding claims 16, 17, 18 and 20, Matthews et al. teaches all the limitation of claim 12 above, and further teaches that the upper ply (111; face layer) can be printed with text or graphics one (first indicia) or both sides (second indicia), wherein a varnish layer is applied to the upper side of the upper layer forming a releasable surface so that after application, any wrapped layers positioned over the varnished upper layer can be removed and reapplied to view the otherwise hidden text or graphic ([0064-0065]). 
The limitation reciting “such that when wound along a cylindrical surface the first indicia portion is viewable and the second indicia portion is covered by a portion of the face layer” in claim 16, “wherein the face layer is configured to be selectively unfurled from the laminate layer to reveal the second indicia portion along the face layer” in claim 17 , “wherein the face layer is configured to be selectively reapplied to the laminate layer along the cylindrical substrate to conceal said second indicia portion along the face layer” in claim 18 and “wherein as the face layer is unfurled from the laminate layer to reveal the second indicia portion along the face layer, a portion of the laminate layer remains adhered to an unfurled portion of the face layer” in claim 20 are considered functional language related to the intended use of the product once the liner layer, a structural feature of the claimed invention, is removed and is accorded limited weight as the language does not further limit the structure or the process. The label taught by Matthews et al. teaches all the structural features of the claimed invention of the instant application and is capable of being used in the manner claimed.
Regarding claim 19, Matthews et al. teaches all the limitation of claim 17 above, and further teaches that the upper ply (111; face layer) and the base ply (110; laminate layer) can be clear ([0108]), such that the indicia or printed features would be capable of being visible through the base ply (110; laminate layer) when applied to a cylindrical container. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785

/LAURA C POWERS/Primary Examiner, Art Unit 1785